EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew P. Baraniak on 4 August 2022.

Status of Application, Amendments and/or Claims
The amendment of 5/24/22 has been entered in full. Claims 1, 3, 11-13, 16 and 18 are amended. Claims 2 and 7-9 are canceled. Claims 1, 3-6 and 10-18 are pending.

Examiner’s Amendment
Following entry of the 5/24/22 amendment, amend the claims further as follows:

In claim 14, line 1, replace "the target" with "a target"

In claim 14, line 2, replace "the fusion protein" with "a fusion protein"

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (3/11/22).
The objection to the specification at page 2 is withdrawn in view of the amendments to title of the specification.
All rejections of cancelled claims 2 and 7-9 are moot.
The objection to claims 1, 3-6 and 10-13 at pages 2-3 is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3-6 and 10-13 under 35 U.S.C. § 112(b) at pages 3-4 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claim 3 under 35 U.S.C. § 112(d) at pages 4-6 as being of improper dependent form is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3, 6 and 10-13 under 35 U.S.C. § 112(a) at pages 6-11 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.

Rejoinder Due to Unity of Invention
	In view of the amendments to the claims of Group I, and the subsequent withdrawal of the rejections of claims of Group I, the claims of Groups II-IV as set forth in the restriction requirement mailed on 12/3/21 are considered to have fulfilled the requirement of unity of invention under 37 C.F.R. 1475(a). As such, the restriction requirement between Groups I and each of Groups II-IV is hereby withdrawn, and claims 14-18 are therefore rejoined and examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 3-6 and 10-13 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claims 14-18 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6 and 10-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646